


110 HRES 1126 EH: Providing for consideration of the bill

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1126
		In the House of Representatives, U.
		  S.,
		
			April 23, 2008
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 2830) to authorize appropriations for the Coast Guard for fiscal year
		  2008, and for other purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the State
			 of the Union for consideration of the bill (H.R. 2830) to authorize
			 appropriations for the Coast Guard for fiscal year 2008, and for other
			 purposes. The first reading of the bill shall be dispensed with. All points of
			 order against consideration of the bill are waived except those arising under
			 clause 9 or 10 of rule XXI. General debate shall be confined to the bill and
			 shall not exceed one hour, with 40 minutes equally divided and controlled by
			 the chairman and ranking minority member of the Committee on Transportation and
			 Infrastructure and 20 minutes equally divided and controlled by the chairman
			 and ranking minority member of the Committee on Homeland Security. After
			 general debate the bill shall be considered for amendment under the five-minute
			 rule. In lieu of the amendments in the nature of a substitute recommended by
			 the Committees on Transportation and Infrastructure, Homeland Security, and the
			 Judiciary now printed in the bill, it shall be in order to consider as an
			 original bill for the purpose of amendment under the five-minute rule the
			 amendment in the nature of a substitute printed in part A of the report of the
			 Committee on Rules accompanying this resolution. That amendment in the nature
			 of a substitute shall be considered as read. All points of order against that
			 amendment in the nature of a substitute are waived except those arising under
			 clause 10 of rule XXI. Notwithstanding clause 11 of rule XVIII, no amendment to
			 that amendment in the nature of a substitute shall be in order except those
			 printed in part B of the report of the Committee on Rules. Each amendment may
			 be offered only in the order printed in the report, may be offered only by a
			 Member designated in the report, shall be considered as read, shall be
			 debatable for the time specified in the report equally divided and controlled
			 by the proponent and an opponent, shall not be subject to amendment, and shall
			 not be subject to a demand for division of the question in the House or in the
			 Committee of the Whole. All points of order against such amendments are waived
			 except those arising under clause 9 or 10 of rule XXI. At the conclusion of
			 consideration of the bill for amendment the Committee shall rise and report the
			 bill to the House with such amendments as may have been adopted. Any Member may
			 demand a separate vote in the House on any amendment adopted in the Committee
			 of the Whole to the bill or to the amendment in the nature of a substitute made
			 in order as original text. The previous question shall be considered as ordered
			 on the bill and amendments thereto to final passage without intervening motion
			 except one motion to recommit with or without instructions.
		2.In
			 the engrossment of H.R. 2830, the Clerk shall—
			(a)add the text of
			 H.R. 2399, as passed by the House, as new matter at the end of H.R.
			 2830;
			(b)conform the title
			 of H.R. 2830 to reflect the addition to the engrossment of H.R. 2399;
			(c)assign
			 appropriate designations to provisions within the engrossment; and
			(d)conform
			 provisions for short titles within the engrossment.
			3.During
			 consideration in the House of H.R. 2830 pursuant to this resolution,
			 notwithstanding the operation of the previous question, the Chair may postpone
			 further consideration of the bill to such time as may be designated by the
			 Speaker.
		4.The
			 chairman of the Committee on the Judiciary is authorized, on behalf of the
			 Committee, to file a supplemental report to accompany H.R. 2830.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
